329 S.W.3d 404 (2011)
Carolyn GRIFFIN, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94785.
Missouri Court of Appeals, Eastern District, Division Two.
January 11, 2011.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.
PER CURIAM.
Carolyn Griffin (Movant) appeals from the judgment denying her motion for postconviction relief under Rule 24.035 without an evidentiary hearing. The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value and we affirm by written order. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).